Case 5:18-cv-00858-G Document 642-3 Filed 04/15/19 Page 1 of 2
Monday, April 15, 2019 at 1:15:23 PM Central Daylight Time

Subject: Fwd: GR-0169.010

Date:
From:
To:

cc:

All-

Please

Friday, April 12, 2019 at 7:34:58 PM Central Daylight Time
Parker, Jay W.

Suzanne Hickham, Scott.Timpone@Cheniere.com, Victor.Favela@cheniere.com,
Jim.Privett@cheniere.com, Tom Zabel, Scott Seidl, Vadim Bourenin

Thomas, Jesse, Champion, Brett C., Samples, Lora, Morris, Samantha J.

see Nate Laps comments below. Both our land agent and Styke team member encountered Mr. White today

and were told to stay off of his property.

Jay Parker

Land Manager

Representing Midship Pipeline Company LLC
Mobile-918-577-7811

Begin forwarded message:

From: Nate Laps <nlaps@centrallandconsulting.com>

Date: April 12, 2019 at 5:31:13 PM CDT

To: "Parker, Jay W." <JWParker@trccompanies.com>

Cc: Scott Timpone <Scott.Timpone@Cheniere.com>, DJ Marlatt <dmarlatt@centrallandconsulting.com>
Subject: Re: GR-0169.010

 

Jay - | have verified with Mr. White and his family, who have been present all day have expressed there
has been no interference in the easement or even near the easement. This is the first time the Whites
have heard about the issues and have not interfered with construction operations.

Any further question feel free to contact me,
Thank you,

Nate Laps
President of Operations
(330) 312-1060 * nlaps@centrallandconsulting.com

Centrallandconsulting.com

CONFIDENTIALITY: The information contained in this communication is
confidential. This communication is intended only for the use of the
individual or entity named as recipient. If the reader of this communication is
not the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited.

ELECTRONIC MEDIA DISCLAIMER: Any electronic media provided as an
attachment to this communication is distributed for reference only. Central
Land Consulting, LLC in no way guarantees the accuracy or completeness of
the transmitted media file. Only signed and sealed hard copies of the
drawings or specifications are considered drawings of record. Reproduction
Case 5:18-cv-00858-G Document 642-3 Filed 04/15/19 Page 2 of 2

and/or distribution of the information contained herein is prohibited without
written consent from Central Land Consulting, LLC.

On Apr 12, 2019, at 2:32 PM, Parker, Jay W. <JWParker@trccompanies.com> wrote:
Mr. Laps,

Chuck white of Chuck’s Rig repair of the above referenced tract, is not allowing access to
our right of way on his property. Mr. White has also constructed a new fence across out
right of way and stated to our right of way agent that no one is to step foot on this
property or touch his fences unless he is in jail. We then had a contractor go out to the
property to check on equipment that is stationed on the property. Mr. White met the
contractor at the fence with a gun on his hip and informed him that no one was to step
foot on this property. Please contact your client and ask him to step aside so we can go to
work.

Thank you,

Jay Parker

Land Manager

Representing Midship Pipeline Company LLC
Mohile-418-577-7211
